DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on August 14, 2020.At this time, claims 1-20 are pending and addressed below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10, 11, 18, 19 and 20 are rejected under 35 U.S.C 102 (a)(1)/102(a)(2) as being anticipated over Ramachandran US pat. No 20150294097.

Claims 1, 11, 20. Ramachandran discloses a method, (See abstract, the user device identifies a user biometric pattern for the touch event based on the timing data and the force data, and stores the user biometric pattern.) comprising:
identifying a biometric pattern present in a wireless signal associated with an information handling device; (See Ramachandran, [0011] and fig 1; user device 100 is mobile device and a user device 100 may include a number of embedded sensors, such as an accelerometer, a gyroscope, a GPS, a digital compass, and/or a camera that can be used to capture user pattern data. A user pattern learning and recognition system may use data provided by such sensors to determine an identity signature. Particularly, screen touch timing behavior patterns and/or screen touch force behavior patterns for an individual user may be identified and used as a form of identification and access control.) determining, using a processor, whether the biometric pattern corresponds to an authorized biometric pattern; (See Ramachandran, [0017]; the user device may compare the new timing data and the new force data to the previously-stored user biometric pattern and determine, based on the comparing, if the new timing data and the new force data correspond to the user biometric pattern)
and authenticating, responsive to determining that the biometric pattern corresponds to the authorized biometric pattern, a user of the information handling device. (See [0131]; [0131] If the new timing/force data matches user biometric pattern (block 735—yes), process 700 may include authenticating the user and updating the user biometric pattern (block 740)) 8. Ramachandran discloses the method of claim 1, wherein the determining comprises determining without utilization of a sensor. (See Ramachandran, [0016].)9. Ramachandran discloses the method of claim 1, wherein the authorized biometric pattern is contained in a user profile associated with the user. (See Ramachandran, [0017]. See also [0122])10. Ramachandran discloses the method of claim 1, wherein the authorized biometric pattern is associated with an authorized user. (See Ramachandran, [0017]. See also [0122]) 18. Ramachandran discloses the information handling device of claim 11, wherein the instructions executable by the processor to determine comprise instructions executable by the processor to determine without utilization of a sensor. (See Ramachandran, [0016].)19. Ramachandran discloses the information handling device of claim 11, wherein the authorized biometric pattern is contained in a user profile associated with the user. (See Ramachandran, [0017]. See also [0122])                                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 12 are rejected under 35 U.S.C 103 as being unpatentable over Ramachandran US pat. No 20150294097 in view of Kasilya, US pat.No 20180068101. 

Claim 2. Ramachandran does not appear to explicitly disclose the method of claim 1, wherein the biometric pattern is influenced by a biometric characteristic associated with the user. 
However, Kasilya discloses wherein the biometric pattern is influenced by a biometric characteristic associated with the user. (See Kasilya [0005]; the fingerprint scan)
Ramachandran and Kasilya are analogous art because they are from the same field of endeavor which is authentication pattern. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramachandran with the teaching of Kasilya to include the finger print scan because it would have permitted a UE that securely authenticates an authorized user of the UE, and in turn, prevents access to an unauthorized user possessing a biometric feature of the authorized user may be desirable.

Claim 12. As to claim 12, the claim is rejected under the same rationale as claim 2. See the rejection of claim above.     

Claims 3, 13 are rejected under 35 U.S.C 103 as being unpatentable over Ramachandran US pat. No 20150294097 in view of Kasilya, US pat.No 20180068101 in further view of PAI, US 20190349894.

The combination of Ramachandran and Kasilya does not disclose the method of claim 2, wherein the biometric characteristic is selected from the group consisting of: breathing data, ambulatory data, and heartbeat data. 
However, PAI discloses  breathing data, ambulatory data, and heartbeat data. (See PAI, [0037])
Ramachandran, Kasilya and PAI are analogous art because they are from the same field of endeavor which is authentication pattern. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramachandran and Kasilya with the teaching of PAI to include specific biometric information because it would have allowed accurate user’s authentication. 

13. As to claim 13, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above.      
Allowable Subject Matter
Claims (4-7 together ) and (14-17 together) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
                                                        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leblang, US9560045, title “ Securing content using a wireless authentication factor “. 

Li, US6219793, title “ Method of using fingerprints to authenticate wireless communications “. 


Kasilya Sudarsan, US10311220, title “ Accessing a user equipment using a biometric sensor concurrently with an authentication pattern “.

KASILYA SUDARSAN, US20180068101, title “ Accessing a user equipment using a biometric sensor concurrently with an authentication pattern “.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 7/25/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438